DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites a “second middle region” but there is no reference to a first middle region. For the sake of compact prosecution and for the use in this office action, examiner interprets the second middle region to be a region in the middle of the second end surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US8261638) in view of Bareggi (US6234051), in further view of Kuo (US5931063), and in further view of Gunther (US20200061779).
Regarding claim 1, a first embodiment of Hsu teaches an adapter comprising: a body that is elongated along a first axis (Fig. 4 element 1), the body having a middle section between a first end section and a second end section when taken along the first axis (see annotated Fig. 4), the body including: a first side surface, a second side surface, a first end surface, and a second end surface, the first side surface being opposite to the second side surface and the first end surface being opposite to the second end surface (Fig. 4, see annotated Fig. 4); a first input drive connector that is located at the middle section of the body and accessible from a same external side of the body as the first side surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; see annotated Fig. 4); and a first output drive connector that is located at the first end surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first output drive connector; see annotated Fig. 4); a second output drive connector that is located at the second end surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = second output drive connector; Column 2 lines 22-23 although this output drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first output drive); wherein the first input drive connector is defined to be a first size, the first output drive connector is defined to be a second size, the second output drive connector is defined to be another size, and the second size is different from the another size (Column 2 lines 21-22). 
The first embodiment of Hsu fails to teach an attachment mechanism that is located on the first side surface of the first end section, the first input drive connector and the attachment mechanism being communicatively connected and structured to mate with a first drive part of a first torque wrench such that a longitudinal axis of the first torque wrench is parallel to the first axis when the first torque wrench is connected to the adapter and also fails to teach the first output drive connector being structured to mate with a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter and also fails to teach the second output drive connector being structured to mate with a second connector part of a second tool head such that a longitudinal axis of the second tool head is parallel to the first axis when the second tool head is connected to the adapter. 
Bareggi teaches an attachment mechanism wherein the first output drive connector and the attachment mechanism are communicatively connected and configured to receive a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter (see annotated Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first output drive connector be structured to mate with a first tool head so that the longitudinal axis of the tool head is parallel to the first axis because it would extend the overall length of the adapter and therefore provide more torque. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the attachment mechanism on the first side surface as this placement corresponds to the placement of Bareggi which allows for the tool head to extend parallel to the first axis when the first tool head is connected to the adapter. 
Also, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first input drive connector be structured to mate with a first torque wrench so that the longitudinal axis of the torque wrench is parallel to the first axis because it would extend the overall length of the torque wrench and therefore provide more torque (the same obviousness logic can also be said of making the second output drive connector be structured to mate with a second connector in this way) and also allows for measuring the amount of tightness of a nut to ensure proper tightness. 
The first embodiment of Hsu also fails to teach that the first tool head includes a wrench head. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a wrench head for the first tool head based on intended use such as engaging a nut because a wrench head allows engagement from the side as well as the top of the nut, thereby increasing the utility of the adapter.
Regarding claim 2, the first embodiment of Hsu, as modified, teaches the adapter of claim 1, wherein: the body includes a second input drive connector that is located at the middle section of the body and accessible from the second side surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; Column 2 lines 22-23 although this input drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first input drive); and the second input drive connector is defined to be a third size(Column 2 lines 21-22). The first embodiment of Hsu, as modified, fails to teach the second input drive connector being structured to mate with a second drive part of a second torque wrench such that a longitudinal axis of the second torque wrench is parallel to the first axis when the second torque wrench is connected to the adapter. See similar rejection reasoning from claim 1.
Regarding claim 3, the first embodiment of Hsu, as modified, teaches the adapter of claim 2, wherein: the body includes first inner walls that define a drive opening as the first input drive connector (Fig. 4 interior walls of element 2); the body includes second inner walls that define a drive opening as the first output drive connector (Fig. 4 interior walls of element 2); and the body includes third inner walls that define a drive opening as the second input drive connector (Fig. 4 interior walls of element 2). The first embodiment of Hsu, as modified, fails to teach the first inner walls define a 3/8 inch female square drive opening; the second inner walls define a 14 mm by 18 mm female rectangular drive opening, and the third inner walls define a 1/2 inch female square drive opening. Gunther teaches a female square drive opening for the first and second input drive connectors and a female rectangular drive opening for the first output connector (Fig. 7 element 14C, Paragraph 0038 drive insert hole = first input drive; Fig. 7 hole shown opposite of 14C = second input drive; Fig. 7 element 14A, Paragraph 0038, rectangular tool hole = First output drive). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first and second input drives square and the first output drive rectangular because these shapes are generally known in the art to mate with multiple tool heads. Gunther fails to teach the specific dimensions of each inner wall, however, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 3/8 inch dimension for the first input drive opening, the 14mm by 18 mm dimension for the first output drive opening, and the 1/2 inch dimension for the second input drive opening since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 4, the first embodiment of Hsu, as modified, teaches the adapter of claim 2. The first embodiment of Hsu, as modified, fails to teach a first extension portion that protrudes outward from the first side surface at the middle section of the body, the first extension portion including the first input drive connector at a first center region of the first extension portion; and a second extension portion that protrudes outward from the second side surface at the middle section of the body, the second extension portion including the second input drive connector at a second center region of the second extension portion, wherein the first extension portion is structured to position a first head of the first torque wrench at a first height that is greater than a height of the first side surface such that clearance is provided between the first head of the first torque wrench and the first side surface when the first torque wrench is connected to the adapter, and the second extension portion is structured to position a second head of the second torque wrench at a second height that is greater than a height of the second side surface such that clearance is provided between the second head of the second torque wrench and the second side surface when the second torque wrench is connected to the adapter. A second embodiment of Hsu teaches a first extension portion that protrudes outward from the first side surface at the middle section of the body, the first extension portion including the first input drive connector at a middle region of the first extension portion (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the first input drive connector); and a second extension portion that protrudes outward from the second side surface at the middle section of the body, the second extension portion including the second input drive connector at a middle region of the second extension portion (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the second input drive connector), wherein the first extension portion is structured to position a first head of the first torque wrench at a first height that is greater than a height of the first side surface such that clearance is provided between the first head of the first torque wrench and the first side surface when the first torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this), and the second extension portion is structured to position a second head of the second torque wrench at a second height that is greater than a height of the second side surface such that clearance is provided between the second head of the second torque wrench and the second side surface when the second torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this).
Regarding claim 6, the first embodiment of Hsu, as modified, teaches the adapter of claim 1, wherein the body includes inner walls that define a drive opening as the second output drive connector (Fig. 4 interior walls of element 2). The first embodiment of Hsu, as modified, fails to teach the inner walls define a 9 mm by 12 mm female rectangular drive opening. Gunther teaches a female rectangular drive opening for the second output connector (Fig. 7, opening opposite of element 14A). See similar rejection reasoning from claim 3. Gunther fails to teach the specific dimensions of each inner wall, however, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 9mm by 12 mm dimension for the second output drive opening since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 7, the first embodiment of Hsu, as modified, teaches the adapter of claim 1. The first embodiment of Hsu, as modified, fails to teach the adapter is configured to detachably couple the first torque wrench and the first tool head; and the adapter provides a tool assembly with a configuration that includes the first torque wrench and the first tool head such that a rotational axis of the tool assembly is perpendicular to the first axis. Gunther teaches the adapter is configured to detachably couple the first torque wrench and the first tool head (Fig. 7, Paragraph 0022 states that the holes may be used to receive a square insert of a ratchet wrench; Paragraph 0023 states that the adapter releasably engages the drive insert so that it can remain in place during operation and still be able to be removed after operation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the adapter detachably couple the first torque wrench and the first tool head to allow for easier storage. Kuo teaches the adapter provides a tool assembly with a configuration that includes the first torque wrench (Fig 1 element 20) and the first tool head (Fig. 1 element 10) such that a rotational axis of the tool assembly is perpendicular to the first axis (Fig. 1, keeping the relative orientation of the torque wrench and the tool head shown when connecting them to the adapter meets this). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to arrange the first torque wrench, the first tool head, and the adapter in this way because it would extend the overall length of the torque wrench and therefore provide more torque.
Regarding claim 8, the first embodiment of Hsu teaches an adapter comprising: a body that is elongated along a first axis (Fig. 4 element 1), the body having a middle section that is between a first end section and a second end section when taken along the first axis (Fig. 4, see annotated Fig. 4); the body including a first side surface, a second side surface, a first end surface, and a second end surface, the first side surface being opposite to the second side surface while the first end surface is opposite to the second end surface (Fig. 4, see annotated Fig. 4); wherein the first end section includes a first output drive connector to receive a first connector part of a first tool head (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first output drive connector; a non-circular bore is capable of mating with a connector part of a tool head), the first connector part being a second size, the first size is different from the second size (Column 2 lines 21-22; The drive connectors each have different sizes and therefore are capable of receiving a different sized connecting parts), and the first axis is perpendicular to the second axis (Fig. 4, see annotated Fig. 4; as drawn in annotated Fig. 4 the first and second axis are perpendicular).
The first embodiment of Hsu fails to teach a first extension portion located at the middle section, the first extension portion extending outward from the first side surface of the body along a second axis, the first extension portion including a first input drive connector accessible from a same external side of the body as the first side surface and configured to receive a first drive part of a first torque wrench such that a longitudinal axis of the first torque wrench is parallel to the first axis when the first torque wrench is connected to the adapter. The first embodiment of Hsu also fails to teach the first end section includes an attachment mechanism that is located on the first side surface between the first extension portion and the first end face. The first embodiment of Hsu also fails to teach the first output drive connector to receive a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter.
A second embodiment of Hsu teaches a first extension portion located at the middle section, the first extension portion extending outward from the first side surface of the body along a second axis (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the examiner also considers one of the sockets to be the input drive connector, the extension does include the first input drive connector which is accessible from a same external side of the body as the first side surface), the first extension portion including a first input drive connector to receive a first drive part of a first torque wrench (Fig. 7 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; a non-circular bore is capable of receiving a drive part of a torque wrench), the first drive part being a first size (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the first input drive connector). 
Bareggi teaches an attachment mechanism wherein the first output drive connector and the attachment mechanism are communicatively connected and configured to receive a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter (see annotated Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first output drive connector be structured to mate with a first tool head so that the longitudinal axis of the tool head is parallel to the first axis because it would extend the overall length of the adapter and therefore provide more torque. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the attachment mechanism on the first side surface as this placement corresponds to the placement of Bareggi which allows for the tool head to extend parallel to the first axis when the first tool head is connected to the adapter. It also would have been obvious to place the attachment mechanism between the first extension portion and the first end face so as to not interfere with the first input drive connector as well as to cut down on the length of the tool  needed connect with the attachment mechanism which would lower costs of manufacturing.
Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first input drive connector be structured to mate with a first torque wrench so that the longitudinal axis of the torque wrench is parallel to the first axis because it would extend the overall length of the torque wrench and therefore provide more torque and also allows for measuring the amount of tightness of a nut to ensure proper tightness. The first embodiment of Hsu also fails to teach that the first tool head includes a wrench head. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a wrench head for the first tool head based on intended use such as engaging a nut because a wrench head allows engagement from the side as well as the top of the nut, thereby increasing the utility of the adapter.
Regarding claim 9, the first embodiment of Hsu, as modified, teaches the adapter of claim 8, wherein: the body includes a second input drive connector that is located at a middle section of the body and accessible from the second side surface of the body (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; Column 2 lines 22-23 although this input drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first input drive); and the second input drive connector is defined to be a third size(Column 2 lines 21-22). The first embodiment of Hsu, as modified, fails to teach the second input drive connector being structured to mate with a second drive part of a second torque wrench such that a longitudinal axis of the second torque wrench is parallel to the first axis when the second torque wrench is connected to the adapter. See similar rejection reasoning from claim 8.
Regarding claim 10, the first embodiment of Hsu, as modified, teaches the adapter of claim 9, wherein: the body includes first inner walls that define a drive opening as the first input drive connector (Fig. 4 interior walls of element 2); the body includes second inner walls that define a drive opening as the first output drive connector (Fig. 4 interior walls of element 2); and the body includes third inner walls that define a drive opening as the second input drive connector (Fig. 4 interior walls of element 2). The first embodiment of Hsu, as modified, fails to teach the first inner walls define a 3/8 inch female square drive opening; the second inner walls define a 14 mm by 18 mm female rectangular drive opening, and the third inner walls define a 1/2 inch female square drive opening. Gunther teaches a female square drive opening for the first and second input drive connectors and a female rectangular drive opening for the first output connector (Fig. 7 element 14C, Paragraph 0038 drive insert hole = first input drive; Fig. 7 hole shown opposite of 14C = second input drive; Fig. 7 element 14A, Paragraph 0038, rectangular tool hole = First output drive). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first and second input drives square and the first output drive rectangular because these shapes are generally known in the art to mate with multiple tool heads. Gunther fails to teach the specific dimensions of each inner wall, however, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 3/8 inch dimension for the first drive opening, the 14mm by 18 mm dimension for the first output drive opening, and the 1/2 inch dimension for the second drive opening since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, the first embodiment of Hsu, as modified, teaches the adapter of claim 22, wherein the body includes inner walls that define a drive opening as the second output drive connector (Fig. 4 interior walls of element 2). The first embodiment of Hsu, as modified, fails to teach the inner walls define a 9 mm by 12 mm female rectangular drive opening. Gunther teaches a female rectangular drive opening for the second output connector (Fig. 7, opening opposite of element 14A). See similar rejection reasoning from claim 10. Gunther fails to teach the specific dimensions of each inner wall, however, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 9mm by 12 mm dimension for the second output drive opening since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 13, the first embodiment of Hsu, as modified, teaches the adapter of claim 8, further comprising; a second extension portion that protrudes outward from the second side surface at the middle section of the body, the second extension portion including a second input drive connector at the second extension portion (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the second input drive connector), wherein the first extension portion is structured to position a first head of the first torque wrench at a first height that is greater than a height of the first side surface such that Page 17 of 21R387995 clearance is provided between the first head of the first torque wrench and the first side surface when the first torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this), and the second extension portion is structured to position a second head of a second torque wrench at a second height that is greater than a height of the second side surface such that clearance is provided between the second head of the second torque wrench and the second side surface when the second torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this).
Regarding claim 14, the first embodiment of Hsu, as modified, teaches the adapter of claim 8. The first embodiment of Hsu, as modified, fails to teach the adapter is configured to detachably couple the first torque wrench and the first tool head; and the adapter provides a tool assembly with a configuration that includes the first torque wrench and the first tool head such that a rotational axis of the tool assembly is perpendicular to the first axis. Gunther teaches the adapter is configured to detachably couple the first torque wrench and the first tool head (Fig. 7, Paragraph 0022 states that the holes may be used to receive a square insert of a ratchet wrench; Paragraph 0023 states that the adapter releasably engages the drive insert so that it can remain in place during operation and still be able to be removed after operation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the adapter detachably couple the first torque wrench and the first tool head to allow for easier storage. Kuo teaches the adapter provides a tool assembly with a configuration that includes the first torque wrench (Fig 1 element 20) and the first tool head (Fig. 1 element 10) such that a rotational axis of the tool assembly is perpendicular to the first axis (Fig. 1, keeping the relative orientation of the torque wrench and the tool head shown when connecting them to the adapter meets this). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to arrange the first torque wrench, the first tool head, and the adapter in this way because it would extend the overall length of the torque wrench and therefore provide more torque.
Regarding claim 15, the first embodiment of Hsu teaches an adapter, the adapter including: a body that is elongated along a first axis (Fig. 4 element 1), the body having a middle section between a first end section and a second end section when taken along the first axis (see annotated Fig. 4), the body including: a first side surface, a second side surface, a first end surface, and a second end surface, the first side surface being opposite to the second side surface and the first end surface being opposite to the second end surface (Fig. 4, see annotated Fig. 4); a first input drive connector that is located at a middle section of the body and accessible from a same external side of the body as the first side surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; see annotated Fig. 4); a first output drive connector that is located at the first end surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first output drive connector; see annotated Fig. 4), a second output drive connector (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = second output drive connector; Column 2 lines 22-23 although this output drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first output drive) that is located at a second middle region (Column 2 lines 22-23, although this middle region is not illustrated on Fig. 4 it is implied to be present and coaxial with the first middle region)  of the second end surface, the another connector part is another size, and the another size is different than the second size (Column 2 lines 21-22). 
The first embodiment of Hsu fails to teach the adapter being configured to detachably couple the torque wrench and the tool head; a tool assembly comprising: a torque wrench having a drive part of a first size; a tool head having a connector part of a second size; the first input drive connector being structured to mate with a first drive part of a first torque wrench such that a longitudinal axis of the first torque wrench is parallel to the first axis when the first torque wrench is connected to the adapter; an attachment mechanism that is located on the first side surface of the first end section; and the first output drive connector and the attachment mechanism being communicatively connected and structured to mate with the connector part of the tool head such that a longitudinal axis of the tool head is parallel to the first axis when the tool head is connected to the adapter, the second output drive connector being structured to mate with another connector part of another tool head such that a longitudinal axis of the another tool head is parallel to the first axis when the another tool head is connected to the adapter, wherein, the tool head includes a wrench head. 
Gunther teaches the adapter is configured to detachably couple the first torque wrench and the tool head (Fig. 7, Paragraph 0022 states that the holes may be used to receive a square insert of a ratchet wrench; Paragraph 0023 states that the adapter releasably engages the drive insert so that it can remain in place during operation and still be able to be removed after operation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the adapter detachably couple the first torque wrench and the tool head to allow for easier storage. 
Kuo teaches a tool assembly comprising: a torque wrench (Kuo, Fig 1 element 20) having a drive part of a first size (Kuo, Fig 1 element 21); a tool head (Kuo, Fig 1 element 10) having a connector part of a second size (Kuo, Fig. 1 element 14), wherein the tool head is a wrench head (Kuo, Fig. 1 element 10 is a wrench head) the first size is different than the second size (Fig. 1; elements 21 and 14 are visibly different sizes. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a torque wrench and a tool head with different connection sizes for the adapter because this allows for versatility in the type of tools which can be attached. 
Bareggi teaches an attachment mechanism wherein the first output drive connector and the attachment mechanism are communicatively connected and configured to receive a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter (see annotated Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first output drive connector be structured to mate with a first tool head so that the longitudinal axis of the tool head is parallel to the first axis because it would extend the overall length of the adapter and therefore provide more torque. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the attachment mechanism on the first side surface as this placement corresponds to the placement of Bareggi which allows for the tool head to extend parallel to the first axis when the first tool head is connected to the adapter. 
Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first input drive connector be structured to mate with a first torque wrench so that the longitudinal axis of the torque wrench is parallel to the first axis because it would extend the overall length of the torque wrench and therefore provide more torque (the same logic can also be said of making the second output drive connector be structured to mate with another connector in this way) and also allows for measuring the amount of tightness of a nut to ensure proper tightness. 
Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a wrench head for the tool head based on intended use such as engaging a nut because a wrench head allows engagement from the side as well as the top of the nut, thereby increasing the utility of the adapter.
Regarding claim 16, the first embodiment of Hsu, as modified, teaches the tool assembly of claim 15, wherein: the body includes a second input drive connector that is located at the middle section of the body and accessible from the second side surface (Hsu, Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = first input drive connector; Column 2 lines 22-23 although this input drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first input drive); and the second input drive connector is defined to be a third size (Hsu, Column 2 lines 21-22). The first embodiment of Hsu, as modified, fails to teach the second input drive connector being structured to mate with another drive part of another torque wrench such that a longitudinal axis of the another torque wrench is parallel to the first axis when the another torque wrench is connected to the adapter. See similar rejection reasoning from claim 15.
Regarding claim 18, the first embodiment of Hsu, as modified, teaches the tool assembly of claim 15, wherein: the body includes first inner walls (Hsu, Fig. 4 interior walls of element 2) that define a female square drive opening as the first input drive connector (Gunther, Fig. 7 element 14C, Paragraph 0038 drive insert hole = first input drive connector); the body includes second inner walls (Hsu, Fig. 4 interior walls of element 2) that define a female square drive opening as the second input drive connector (Gunther, Fig. 7 hole shown opposite of 14C = second input drive connector); the body includes third inner walls (Hsu, Fig. 4 interior walls of element 2) that define a female rectangular drive opening as the first output drive connector (Gunther, Fig. 7 element 14A, Paragraph 0038, rectangular tool hole = First output drive connector); and the body includes fourth inner walls (Hsu, Fig. 4 interior walls of element 2) that define a female rectangular drive opening as the second output drive connector (Gunther, Fig. 7, opening opposite of element 14A = second output drive connector). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the first and second input drives square and the first output drive rectangular because these shapes are generally known in the art to mate with multiple tool heads. The first embodiment of Hsu, as modified, also fails to teach the specific dimensions of each inner wall, however, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 3/8 inch dimension for the first input drive opening, the 14mm by 18 mm dimension for the first output drive opening, the 1/2 inch dimension for the second input drive opening, and the 9mm by 12 mm dimension for the second output drive opening since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 19, the first embodiment of Hsu, as modified, teaches the tool assembly of claim 15. The first embodiment of Hsu, as modified, fails to teach a first extension portion that protrudes outward from the first side surface at the middle section of the body, the first extension portion including the first input drive connector at a first center region of the first extension portion; and a second extension portion that protrudes outward from the second side surface at the middle section of the body, the second extension portion including the second input drive connector at a second center region of the second extension portion, wherein the first extension portion is structured to position a first head of the first torque wrench at a first height that is greater than a height of the first side surface such that clearance is provided between the first head of the first torque wrench and the first side surface when the first torque wrench is connected to the adapter, and the second extension portion is structured to position a second head of the second torque wrench at a second height that is greater than a height of the second side surface such that clearance is provided between the second head of the second torque wrench and the second side surface when the second torque wrench is connected to the adapter. A second embodiment of Hsu teaches a first extension portion that protrudes outward from the first side surface at the middle section of the body, the first extension portion including the first input drive connector at a middle region of the first extension portion (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the first input drive connector); and a second extension portion that protrudes outward from the second side surface at the middle section of the body, the second extension portion including the second input drive connector at a middle region of the second extension portion (Fig. 7, Column 2 lines 23-26; examiner considers the sockets (2) protruding from the surface of the body (1) to be an extension and since the socket itself is the extension and the sockets are already being considered the drive connectors, the extension does include the second input drive connector), wherein the first extension portion is structured to position a first head of the first torque wrench at a first height that is greater than a height of the first side surface such that clearance is provided between the first head of the first torque wrench and the first side surface when the first torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this), and the second extension portion is structured to position a second head of the second torque wrench at a second height that is greater than a height of the second side surface such that clearance is provided between the second head of the second torque wrench and the second side surface when the second torque wrench is connected to the adapter (Fig. 7; having the sockets (2) protruding from the body (1) will inherently cause this).
Regarding claim 20, the first embodiment of Hsu, as modified, teaches the tool assembly of claim 15, wherein the adapter provides the tool assembly with a configuration such that a rotational axis of the tool assembly is perpendicular to the first axis when the torque wrench and the tool head are connected to the adapter (Kuo, Fig. 1, keeping the relative orientation of the torque wrench and the tool head shown when connecting them to the adapter meets this).
Regarding claim 21, the first embodiment of Hsu, as modified, teaches the adapter of claim 1, wherein the body includes a tapered portion such that a cross section of the body at a part of the first end section is larger than a cross section of the body at a part of the second end section (see annotated Fig. 4 where the tapered portion shown is the same on the second end section and when taking the cross section at the tapered portion (e.g. part) on the second end section and taking the cross section at any location other than the tapered portion (e.g. part) on the first end section, the cross section of the body at the part of the first end section is larger than the cross section of the body at the part of the second end section).
Regarding claim 22, the first embodiment of Hsu, as modified, teaches the adapter of claim 8, wherein: the body includes a second output drive connector that is located at the second end surface (Fig. 4 element 21, Column 2 lines 17-18 non-circular bore = second output drive connector; Column 2 lines 22-23 although this output drive is not illustrated on Fig. 4 it is implied to be present and coaxial with the first output drive); the second output drive connector is defined to be another size; and the second size is different from the another size (Column 2 lines 21-22).
The first embodiment of Hsu, as modified, fails to teach the second output drive connector being structured to mate with a second part of a second tool head such that a longitudinal axis of the second tool head is parallel to the first axis when the second tool head is connected to the adapter. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the second output drive connector be structured to mate with a second tool head such that the longitudinal axis of the second tool head is parallel to the first axis when the second tool head is connected to the adapter because it would extend the overall length of the second tool head and therefore provide more torque.
Regarding claim 16, the first embodiment of Hsu, as modified, teaches the tool assembly of claim 15, wherein the body includes a tapered portion such that a cross section of the body at a part of the first end section is larger than a cross section of the body at a part of the second end section (see annotated Fig. 4 where the tapered portion shown is the same on the second end section and when taking the cross section at the tapered portion (e.g. part) on the second end section and taking the cross section at any location other than the tapered portion (e.g. part) on the first end section, the cross section of the body at the part of the first end section is larger than the cross section of the body at the part of the second end section).

    PNG
    media_image1.png
    446
    476
    media_image1.png
    Greyscale

Annotated Fig. 4

    PNG
    media_image2.png
    371
    510
    media_image2.png
    Greyscale

Annotated Fig. 2
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument to claims 1, 8, and 15 that Hsu does not disclose a first output drive connector being structured to mate with a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter, examiner finds that while the first embodiment of Hsu does not disclose this limitation, this limitation has already been rejected in the previous office action based on an obviousness that this limitation provides an extension to the overall length of the torque wrench and therefore provides more torque. Applicant has not addressed the obviousness rejection set forth in the previous office action. Examiner also finds that this limitation allows for measuring the amount of tightness of a nut to ensure proper tightness.  See rejection of claims 1, 8, and 15 above.
Regarding applicant’s argument to claims 1, 8, and 15 that Hsu does not disclose the first tool head includes a wrench head, examiner finds that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a wrench head for the first tool head based on intended use such as engaging a nut because a wrench head allows engagement from the side as well as the top of the nut, thereby increasing the utility of the adapter. See rejection of claims 1, 8, and 15 above.
Regarding applicant’s argument to claims 1, 8, and 15 that both Kuo and Gunther do not disclose a first output drive connector being structured to mate with a first connector part of a first tool head such that a longitudinal axis of the first tool head is parallel to the first axis when the first tool head is connected to the adapter where the first tool head includes a wrench head, examiner finds these arguments moot because Hsu, as modified, discloses these limitations. See rejection of claims 1, 8, and 15 above.
Regarding applicant’s argument to claims 1, 8, and 15 that Hsu does not disclose the first input drive connector is accessible from a same external side of the body as the first side surface, examiner finds that Hsu does teach this limitation (see annotated Fig. 4). See rejection of claims 1, 8, and 15 above.
Applicant’s arguments with respect to claims 1, 8, and 15 regarding Hsu, Kuo, and Gunther failing to teach the limitations relating to the attachment mechanism have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner is relying on Bareggi to teach these limitations. See rejections of claims 1, 8, and 15 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723